Citation Nr: 1415395	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran and his spouse testified at a December 2013 hearing before the undersigned.  A transcript is of record. 

The Veteran has raised service connection claims for tinnitus and a back disorder in his January 2013 substantive appeal (VA Form 9).  These claims have not yet been addressed, and are therefore referred to the RO as agency of original jurisdiction for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

The Veteran's hearing loss did not manifest during active service or within one year of separation, and is not related to hazardous noise exposure in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A January 2011 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A § 5103; 38 C.F.R. § 3.159(b).

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  At the Board hearing, the Veteran also mentioned undergoing an initial audiological examination at VA three years earlier.  His VA treatment records dated back to February 2011 are of record and do not reflect audiological testing apart from that conducted at the March 2011 VA examination.  Because a current hearing loss disability is already established, and there is no indication that the results of additional audiological testing dated within a year of the VA examination, and almost forty years after service, would be relevant to the issue of whether the Veteran's hearing loss is related to service, there is no need to obtain this record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that VA is not required to "obtain records in every case in order to rule out their relevance," unless "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  

A VA audiological examination was performed in March 2011.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the relevant medical history, set forth the clinical findings made on examination, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Hearing Officer's Duties

At the December 2013 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The undersigned also explained to the Veteran what was required to establish service connection.  See Hearing Transcript, Page 2.  There is no indication that outstanding evidence exists that might support the claim.  Thus, given the development undertaken by VA, including the provision of a VA examination and opinion, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The Veteran contends that his hearing loss was caused by acoustic trauma due to exposure to hazardous noise in basic training without hearing protection from rocket launchers, exploding grenades and mines, rifle fire, artillery, and other sources, according to a February 2011 statement, his January 2013 substantive appeal (VA Form 9), and his testimony at the December 2013 hearing.  He stated that at one time a grenade simulator exploded three feet in front of him during an exercise, and that his ears rang for at least ten hours after that.  For the following reasons, the Board finds that service connection for bilateral hearing loss is not warranted. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The March 2011 VA examination report reflects audiometric findings establishing the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's exposure to hazardous noise during active service from proximity to firing weapons is also established based on his statements and military occupational specialty as a Light Weapons Infantryman, which has been determined by the Department of Defense to involve a high probability of noise exposure. See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of the veteran's service in determining service connection). 

While the evidence shows a current bilateral hearing loss disability and in-service noise exposure, the preponderance of the evidence weighs against a relationship between the two.  Specifically, the service treatment records do not reflect treatment or complaints of hearing loss or other hearing problems, and the April 1972 separation audiogram shows puretone thresholds of 0 decibels at all frequencies except 3000 Hertz, which was not recorded.  This audiogram indicates that the Veteran's hearing was normal at separation.  See Hensley, 5 Vet. App. at 157.  His ears, including auditory acuity, were also clinically evaluated as normal, according to the separation examination report.  There is no evidence of a significant puretone threshold shift during service.  The November 1969 pre-induction audiogram also shows puretone thresholds of 0 decibels at all tested frequencies except at 500 Hertz in the left ear, where the Veteran had a puretone threshold of 5 decibels.  This audiogram shows normal hearing, and the change from 5 to 0 decibels at 500 Hertz in the left ear at separation would only show improved hearing, to the extent it has any significance at all.  See id.  There is no documentation of hearing loss in the record until the Veteran's January 2011 service connection claim, and the earliest objective evidence is the March 2011 VA audiogram.  According to the Veteran's testimony at the December 2013 Board hearing, he first underwent testing for hearing loss three years earlier, which would be around 2010 or almost forty years after service. 

The March 2011 VA examiner concluded based on an examination of the Veteran, and a review of the service treatment records, the post-service evidence, and the Veteran's reported history, that the Veteran's hearing loss was less likely than not related to service given the fact that audiometric testing at enlistment and separation showed normal hearing sensitivity at all tested frequencies bilaterally.  In other words, the examiner found that hearing loss due to in-service noise exposure would have shown up on audiometric testing by the time of separation.  It is fully within the province of the VA examiner to make such a finding. 

The VA examiner's opinion is highly probative, as it represents the conclusion of a medical professional specializing in audiology, and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  His occupation as a chiropractor does not qualify him to render medical opinions in other specialized fields of medicine.  Thus, the Veteran's opinion by itself does not support his claim and is outweighed by the VA examiner's conclusion to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or acoustic trauma and the Veteran's current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67. 

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's hearing loss did not manifest until several years after service.  The testimony by the Veteran and his spouse asserting that his hearing loss has been present since service lacks probative value.  The Veteran has equivocated in this regard.  At the Board hearing, when asked directly whether he first noticed hearing loss during service, he replied that he had ringing in the ears, but that he "didn't notice the hearing loss at that time."  Rather, he has suggested that it came on gradually over the years.  This equivocation weighs against the reliability of his report of having hearing loss ever since service.  Significantly, although the Veteran testified that he had experienced ringing in his ears since service, the March 2011 VA examination report reflects that the Veteran was unsure of the date or circumstances of the onset of his tinnitus.  This inconsistency further weighs against the credibility of the Veteran's statements.  

As evidence of hearing loss during service, he and his spouse testified that when their first child was born while he was still on active duty, he did not hear the baby cry at night when he was asleep, and thus his spouse had to wake him up.  They also testified that when driving in the car during service he would not hear her unless she looked directly at him.  The Board finds that while the Veteran may not have heard the baby cry while he was asleep, or his wife talking while driving in the car, these facts alone do not show that he actually had hearing loss at the time, which is not the same as situational difficulty hearing under various circumstances.  The Veteran and his spouse do not have a background in audiology and thus their statements do not constitute competent evidence that these occurrences were indicative of abnormal hearing.  Their recent statements made in support of a claim for benefits are outweighed by the much more probative April 1972 separation audiogram and examination report, as these constitute objective contemporaneous evidence of normal hearing at the time of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . ."). 

The Veteran has also submitted a July 2012 letter from a friend, C.C., which states that he has known him since 1984 and that the Veteran had hearing loss at that time.  This letter also states that the friend had heard "numerous times" that the Veteran's hearing loss started at the end of service.  As the Veteran's service occurred over ten years prior to 1984, C.C. was not a witness to his hearing loss during service or within one year of separation, and thus this carries little weight as evidence of hearing loss during service.  The contemporaneous objective evidence of normal hearing at separation, as shown in the separation examination report and audiogram discussed above, outweighs this later statement made on the Veteran's behalf in support of a claim for benefits.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); cf. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, the Board does not otherwise find it credible that the Veteran's hearing loss has been present since service, for the reasons discussed in the preceding two paragraphs.  

A July 2012 statement from the Veteran's private treating physician, D. Scott, MD, states that he had treated the Veteran for the past thirty-five years and that the physician "believe[d]" that the Veteran's symptoms "date[d back to the days when he was in the Infantry."  The physician did not provide any support for this statement or explain why he believed the Veteran's hearing loss dated back to service.  If the physician had been treating the Veteran for thirty-five years at the time of the July 2012 letter, that would still be several years after the Veteran's separation from service in January 1972, which occurred about forty years prior to that letter.  Moreover, a bare transcription of history reported by the claimant, unenhanced by additional comment by the medical professional relating that history, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As discussed above, the Board does not find the Veteran's reported history of hearing loss since service to be credible or reliable, and thus the physician's letter suffers the same defect insofar as it relies on that history.  Thus, this letter carries little weight in terms of verifying that the Veteran has had hearing loss ever since service, and is outweighed by the separation examination report showing normal hearing bilaterally, which has much more probative value as objective contemporaneous medical evidence of normal hearing at the time. 

Because the Board finds that the Veteran's hearing loss did not first manifest until several years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


